Citation Nr: 0321677	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  03-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of whether the appellant may be recognized as the 
veteran's surviving spouse for purposes of entitlement to 
Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1941 to March 
1945.  He died in March 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the Oakland, California, 
Regional Office (RO) of VA.  The case has been advanced on 
the docket.  


FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied entitlement to 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA death benefits.  The appellant did not 
appeal.

2.  Evidence submitted since the RO's August 1996 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1996 RO decision which determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been received since the 
RO's August 1996 decision, thus, the claim for recognition as 
the veteran's surviving spouse for purposes of entitlement to 
VA death benefits is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In this case, the appellant 
was notified of VCAA as it pertained to her claim in a 
November 2001 letter.  In the RO's June 2002 rating decision 
and December 2002 statement of the case, she was further 
informed of the information and evidence needed to 
substantiate her claim and the rating decision and statement 
of the case also complied with VA's notification 
requirements.  The statement of the case specifically 
addressed VA's duty to inform and assist provisions per 
VCAA's directives.  

The appellant's representative has asserted that this case 
should be remanded because the appellant was not properly 
notified of VCAA and was not provided one year prior to any 
VA adjudication to submit evidence and argument.

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
the amendments to 38 C.F.R. § 3.156(a), defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the appellant's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

In this case, the appellant has been adequately notified of 
VCAA.  It is her burden to submit new and material evidence 
to reopen her claim.  She has not indicated nor does the 
record show that there is any further evidence to be 
obtained.  She does not dispute that she was not married to 
the veteran when he died.  In order for her to substantiate 
her claim, as she has been clearly and fully advised in the 
VCAA letter, she needed to submit evidence that she and the 
veteran had a valid marriage when he died in order to be 
afforded VA death benefits.  She has not submitted this 
evidence, she has not indicated that there is any evidence 
that would establish that she was still married to the 
veteran when he died, nor does the record show that any such 
evidence may be obtained.  Moreover, although the RO 
adjudicated her claim less than one year after issuance of 
the November 2001 letter, more than one year has now passed 
since that letter, more than ample time for her to have 
submitted additional evidence.

In sum, there is no indication that there is any additional 
relevant competent evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise her to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the Board 
finds that the development requirements of the VCAA have also 
been met.  VA has done everything reasonably possible to 
assist the appellant.

Although the appellant's representative wants this case to be 
remanded, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  

New and Material

The record shows that the veteran and the appellant married 
in August 1942.  The veteran was separated from service in 
March 1945.  He was subsequently service-connected for 
psychiatric disability.  In an October 1968 rating decision, 
the RO determined that a 100 percent total schedular rating 
was warranted.  In a March 1970 rating decision, the RO 
determined that this rating was permanent and total.  

During the course of their marriage, the veteran and the 
appellant had two children.  In November 1995, they divorced.  
VA medical records dated just prior to his death indicate 
that he lived alone.

In March 1996, according to the Certificate of Death, the 
veteran intentionally overdosed on prescription drugs and 
died.  His service-connected psychiatric disability played a 
contributing role.  

In an April 1996 rating decision, service connection for the 
cause of the veteran's death was granted.  Thereafter, the 
appellant submitted her claim for VA death benefits.  In 
support of her claim, she submitted numerous lay statements, 
to include statements from her two children and herself.  In 
sum, the lay evidence indicated the following: The veteran 
had severe and totally debilitating psychiatric impairment.  
He was abusive to the appellant and her children.  
Nevertheless, the appellant remained married to the veteran 
because she loved him and it was against her faith to divorce 
her husband.  The appellant was devastated when the veteran 
moved out and wanted a divorce.  In November 1995, the 
veteran insisted upon divorcing the appellant.  Shortly 
thereafter, he attempted suicide, but was unsuccessful, but 
succeeded in doing so in March 1996.  The veteran was not 
competent to divorce the appellant.  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541.  The law provides that a spouse is a person 
of the opposite sex who is a husband or wife.  38 U.S.C.A. 
§ 101(31); 38 C.F.R. § 3.50(c).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(3) 
states that the term "surviving spouse" means a person who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.

In an August 1996 decision, the RO denied entitlement to 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA death benefits.  The RO explained that the 
appellant and the veteran were legally divorced when he died 
and she had not lived with him continuously prior to his 
death.  Therefore, she was not married to the veteran when he 
died.  The appellant did not appeal.

In April 2001, the appellant sought to reopen her claim for 
VA death benefits.  She maintained the same assertions as she 
had previously made.  In support of her claim, she submitted 
duplicate copies of lay statements as well as one additional 
lay statement.  The additional lay statement, provided by a 
veterans' service officer, indicated that it not been for the 
veteran's serious mental disorder, he would not have divorced 
his wife.  In fact, he stated that the veteran did not 
realize that he divorced his wife and she continued to care 
for him despite his abuse.  

The August 1996 RO decision which determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits is final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)

In sum, the Board finds that the duplicate arguments 
presented by the appellant are not new because they were of 
record at the time of the August 1996 decision.  Likewise, 
the duplicate copies of lay statements of record at the time 
of the August 1996 decision are also not new.  

The statement of the veterans' service officer is new in that 
it was not of record at the time of the August 1996 decision; 
however, it is cumulative and redundant.  The veterans' 
service officer made statements which are cumulative and 
redundant of the lay statements made and presented prior to 
the final August 1996 decision and which were considered in 
conjunction with that decision.  Specifically, the statements 
that were presented by the appellant, her children, and in 
the other lay evidence of record at the time of the August 
1996 decision are the same as those presented by the 
veterans' service officer.  The veterans' service officer did 
not present any evidence showing that the veteran and the 
appellant were actually married when he died.  

The Board is very sympathetic to the appellant's claim.  She 
was married to the veteran for many, many years, while he was 
suffering from severe disability.  The Board's understands 
that she believes that his service-connected psychiatric 
disability rendered him unable to file for divorce.  However, 
the Board has no jurisdiction over the actions taken by the 
court which presided over the marriage dissolution.  The 
Board has no jurisdiction to change that determination.  That 
determination was clearly of record in August 1996 and was 
accepted as being valid.  In order to reopen her claim for 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA death benefits, the appellant must submit 
new and material evidence.  Arguments which are cumulative of 
evidence which was already of record at the time of the prior 
final denial are not new and material.  

Accordingly, the Board finds that the additional evidence is 
not relevant and probative of the issue at hand and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the appellant has not submitted new and material 
evidence.  Accordingly, the Board concludes that new and 
material evidence has not been submitted since the RO's 
August 1996 decision, thus, the claim for recognition as the 
veteran's surviving spouse for purposes of entitlement to VA 
death benefits is not reopened.


ORDER

New and material evidence to reopen a claim of recognition as 
the veteran's surviving spouse has not been presented; the 
appeal is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

